Citation Nr: 1002554	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-40 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including a bipolar disorder and post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In March 2009, the Veteran testified 
before the undersigned at a Travel Board hearing.  


FINDINGS OF FACT

1.  On May 16, 2008, prior to the promulgation of a decision 
in the appeal, the Veteran requested a withdrawal of her 
appeal as to the issues of service connection for alcoholism 
and prescription drug use.  

2.  The Veteran was diagnosed with depression during service, 
initial manifestations of a psychotic disorder were present 
in the initial post-service year, and post-service diagnoses 
of a bipolar disorder and PTSD are etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the issues of service connection for 
alcoholism and prescription drug use have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Service connection for a psychiatric disability, 
including bipolar disorder and PTSD, is warranted.   
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (f), 3.307, 3.309 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Alcoholism and Prescription Drug Use

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn her appeal as to 
the issues of service connection for alcoholism and 
prescription drug use, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals as to the issues of 
service connection for alcoholism and prescription drug use 
and they are dismissed.


Psychiatric Disorder

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As the 
Veteran's claim is granted, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a psychosis will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his/her alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that he/she did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."  The Veteran in this case had 
not combat service.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran was separated from service for being a 
homosexual.  On her separation examination, she reported that 
she had frequent trouble sleeping, depression or excessive 
worry, loss of memory and amnesia, and nervous trouble.  She 
was diagnosed as having mild depression.  She asserts that 
she was taunted and harassed for being a homosexual during 
service.  

Within the initial post-service year, the Veteran was 
hospitalized and diagnosed as having a psychosis, acute 
paranoid disorder; and was also diagnosed as having major 
depressive disorder.  Since that time, she had continued to 
have psychiatric problems and has been diagnosed as having a 
bipolar disorder and PTSD.  

In April 2006, the Veteran was afforded a VA examination 
which yielded diagnoses of PTSD, bipolar disorder, and panic 
disorder.  The examiner noted a history of being and/or the 
Veteran feeling threatened for revealing her homosexuality 
during service and being harassed due to her sexual 
orientation.  The examiner also noted her history of having a 
diagnosed psychosis within the initial post-service year as 
well as having being diagnosed as having PTSD.  The examiner 
reviewed supporting letters of family members and friends (of 
record and reviewed by the Board) which showed that they 
observed the Veteran acting nervous and paranoid after 
service, her continued psychiatric symptoms, and their 
personal beliefs that they were service-related.  The 
examiner indicated that the Veteran suffered from PTSD and a 
bipolar disorder which were related to service as the Axis IV 
notation was "chronic and enduring military residue."  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

Multiple medical statements have been made by private 
examiners which also indicate that current diagnoses of PTSD 
and bipolar disorder are due to experiences in military 
service.  See March 6, 2008 and February 12, 2009 letters of 
Hilary C. Ince, LICSW; March 27, 2008 letter of Kim Mohlar, 
LICSW; April 16, 2008 letter of Michele Reiter, MS, LICSW; 
and May 19, 2008 letter of Schuyler Whitman, M.D. and James 
Garner, M.D.  There is no competent evidence which 
contradicts a findings that the Veteran's currently diagnosed 
bipolar disorder and PTSD are related to service.  

As noted above, there are certain criteria in effect 
regarding service connection for PTSD.  In this case, the 
evidence adequately documents that the Veteran felt 
traumatized during service and has continuously suffered from 
psychiatric symptoms since that time.  The evidence 
adequately shows that she had behavior changes and 
psychiatric manifestations following her alleged inservice 
incidents.  Thus, there is corroboration.  Further, multiple 
medical professionals have attributed her diagnosis of PTSD 
to traumatic inservice events, as well as her diagnosis of 
bipolar disorder.  As such, the Board finds that the specific 
criteria for service connection are met.  

In sum, the competent and probative evidence in this case 
establishes that psychiatric disability had its origin during 
service, psychosis was present in the first post-service 
year, and currently diagnosed bipolar disorder and PSTD are 
etiologically related to service.  Accordingly, service 
connection for a psychiatric disorder, diagnosed as bipolar 
disorder and PTSD, is warranted.  


ORDER

The appeal as to the issue of service connection for 
alcoholism is dismissed.

The appeal as to the issue of service connection for 
prescription drug use is dismissed.  

Service connection for a psychiatric disorder, diagnosed as 
bipolar disorder and PTSD, is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


